DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed November 5, 2021 is acknowledged.

Response to Amendment
Claims 1, 5, 7, 11, 15-17, and 20 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nevertheless, a response is provided below in bold where appropriate.
Applicant responds to Drawing Objection, pg. 8 of Remarks:
The Office Action indicates that new corrected drawings are required for FIGs. 5A-5D. Applicant has amended FIGs. 5A-5D as requested.

The drawings are much better, but Figures 5A and 5B are still difficult to read and not complying with font size requirements of the Office.  Therefore the amended drawings will not be entered.

Applicant argues 35 USC §101, starting pg. 8 of Remarks:

The Office Action rejected claims 1-20 under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Applicant disagrees and respectfully submits that, even assuming the claims recite an abstract idea (which Applicant does not concede), the claims integrate the abstract idea into a practical application by improving the functionality of a computer. A claim that recites a judicial exception is not directed to the judicial exception if the recited exception is integrated into a practical application. MPEP 2106.04. When determining whether claims integrate a recited exception into a practical application, “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” MPEP 2106.04(d)(1). Regarding what constitutes an improvement, the MPEP further clarifies that “the ‘improvements’ analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.” /d. (Emphasis Added).
The specification describes techniques for improved determination and presentation of securities-based offers. Specifically, the specification describes techniques for verifying holding period data based on received transaction data. Specification at [0031]. Additionally, the specification explains that the claimed techniques “may reduce the processing time required to make such verifications. [R]ather than processing through an entire history of securities transaction data for a securities account, ... [the claimed techniques] limit the analysis to transactions to only include transactions that occurred within the holding period. This reduces the overall number of transactions that have to be analyzed and reduces the overall time required, which improves the responsiveness with which securities-based offers can be identified and provided to users.” Specification at [0055].
These improvements improve a computer’s ability to verify securities-based offer qualifications, and reduce the computing resources necessary to do so. This represents an improvement to the functioning of a computer. Importantly, the MPEP is clear that, at step 2A, this determination is made “without reference to what is well-understood, routine, conventional activity.” Therefore, Applicant’s specification describes an improvement to the functioning of a computer.
Respectfully, the above is not improving computer or other technology.  Using computers for performing business methods is not the same as improving technology itself.  Further, a judicial exception cannot provide the additional element.  For example, reduces the overall number of transactions that have to be analyzed and reduces the overall time required is a business process, related to commercial interactions.   
Next, the MPEP states that “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” Id. “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.” MPEP 2106.05(a).
Independent claim 1 reflects the improvements described in Applicant’s specification by reciting “receiving security transaction data reflecting transactions of a plurality of securities within a securities account,” “identifying a particular security of the plurality of securities that corresponds to an offer,” “determining, based on the security transaction data, a holding period of one or more shares of the particular security,’ and “verifying the offer based on the holding period.” Therefore, according to the analysis outlined in the MPEP, Applicant’s claims are directed to improvements to a functioning of a computer and therefore incorporate any allegedly recited abstract idea into a practical application.
McRO above was determined to improve 3-D animation technology, with specific rules, therefore not abstract.  DDR generated a composite web page that was determined to improve a problem specifically arising in the  realm of computer networks.
The above argument is about improving a business process, not improving computer technology.  If Applicant has invented new or improved computer technology, that should be taught, claimed and argued.  The above is about a business process involving transactions.
For at least these reasons, Applicant submits that independent claim 1 is not directed to an abstract idea and accordingly that the rejection of independent claim 1 under § 101 is overcome.
Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.
Applicant argues 35 USC §103, starting pg. 10 of Remarks:
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. § 103 as allegedly anticipated by U.S. Pub. No. 2004/0254873 to Loveland (“Loveland”). Claims 2 and 12 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Loveland in view of U.S. Pub. No. 2008/0243673 to Ferguson et al. (“Ferguson”). Claims 5 and 15 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Loveland in view of U.S. Pub. No. 2004/0254870 to Chitaley et al. (Chitaley”). Claims 8 and 18 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Loveland in view of U.S. Pub. No. 2012/0215614 to Hochstatter et al. (“Hochstatter’). Applicant respectfully submits that the cited prior art fails to disclose at least “determining, based on the security transaction data, a holding period of one or more shares of the particular security” and “transmitting the offer to a first computing device associated with an owner of the securities account,” as recited in amended claim 1 and similarly recited in amended claims 11 and 20.
Loveland describes operations performed by a database administrator (DBA) to determine when certain shareholders qualify for various rewards. Issuers and brokerages provide the DBA with shareholder information, including shareholders’ identities and their holdings. Loveland at [0078]. The DBA also receives incentives and offers from issuers. /d. Loveland describes that eligibility rules to qualify for offers may include “a certain discount [that] 1s available to those who have a certain number of shares or have held their shares for a given period of time.” Id.
However, Loveland does not describe the DBA determining the holding periods for shares of particular securities. Rather, that information is received as part of the shareholder information.
A new prior art rejection is provided based on the claim amendments.
Furthermore, Loveland does not describe the DBA receiving security transaction data. Based on this, Loveland could not describe determining a holding period based on security transaction data. Accordingly, Loveland does not disclose “determining, based on the security transaction data, a holding period of one or more shares of the particular security.”
The Office Action additionally cites to sending a rebate to the DBA account as disclosing transmitting the offer to a first computing device. Office Action at 9-10. In particular, in Loveland, the DBA is responsible for receiving rebate information and determining whether individuals qualify for particular rebates. Thus, it is the DBA that receives the offer information. If an individual 
The rejection is based on the entire cited art.  The portions cited are those directly related to the claim elements.  
From Applicant’s argument above…
>>”At no point do the cited portions of Loveland describe transmitting an offer to a computing device associated with the individual who qualified for the offer (e.g., an owner of a qualifying securities account). The only cited user interaction is preemptive, where a user indicates whether they are interested in redeeming qualifying benefits. Id. at [0067].”<<
Loveland teaches, for example, Fig. 3, ref. 310 and 352…

    PNG
    media_image1.png
    327
    294
    media_image1.png
    Greyscale

Another example of sends confirmation of credit to cardholder…
“At the same time that VISANET processes the transaction 416, VISANET sends a request to the DBA for confirmation of the eligibility of the cardholder and the specific transaction for any shareholder rewards on offer 422. Upon receiving the request the DBA searches its database held information in order to confirm or deny eligibility of the Cardholder and the Cardholders transaction for rewards 424. Subsequently, where the DBA has confirmed qualification for rewards, VISANET debits the value of the rewards from the DBA account held with VISANET, credits the corresponding Card Issuers account and sends reward information to the card issuer. Where eligibility is denied VISANET end the enquiry or if desired, provide the Card Issuer with information regarding what rewards the Cardholder could have earned if they had been eligible 426. The Card Issuer posts the transaction to the Cardholders account and sends confirmation of a credit to the cardholder in a monthly or online statement for example 428. They may also post information regarding what rewards could have been earned in order to encourage the Cardholder to take advantage of the benefits being provided by the invention's payment system.” [0082]
Accordingly, Loveland fails to disclose “determining, based on the security transaction data, a holding period of one or more shares of the particular security” and “transmitting the offer to a first computing device associated with an owner of the securities account,” as recited in amended claim 1 and similarly recited in amended claims 11 and 20. The additionally-cited references fail to remedy these deficiencies in Loveland.
Respectfully, Loveland has to do both of the above.  Applicant is arguing rewards are not based on security holding period, even though Loveland teaches rewarding long-term shareholders (para. [0003]), and information is not transferred to users, even though Loveland teaches loyalty program.  This is the whole point of rewarding long-term shareholders for their loyalty.  
Therefore, for at least these reasons, Applicant respectfully submits that independent claims 1, 11, and 20 are patentably distinguished over the cited prior art and therefore of record and currently in condition for allowance. Dependent claims 2-10 and 12-19 are allowable as they depend from or incorporate independent claims 1 and 11.
New prior art is cited to further teach the claim amendments.  In general, Loveland alone is excellent prior art.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because certain figures are difficult to read.  In particular, Fig. 5A – 5D are difficult/impossible to read due to small font size and resolution (i.e. dpi resolution is too small). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and product Claim 20.  Claim 1 recites the limitations of:
A method comprising:
receiving security transaction data reflecting transactions of a plurality of securities within a securities account;
identifying a particular security of the plurality of securities that corresponds to an offer;
determining, based on the security transaction data, a holding period of one or more shares of the particular security;
verifying the offer based on the holding period; and
transmitting the offer to a first computing device associated with an owner of the securities account.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. marketing or sales activity such as identifying a security that corresponds to an offer and transmitting the offer to a first computing device).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 11 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as claim 1 does not require any computer to process any steps, the claims are also abstract under Mental Processes, which can be performed in the mind of a person or with pen and paper.  It’s also point out, that using a generic computer or computer environment to perform a judicial exception has also been found to be non-statutory under Mental Processes.  See MPEP 2106.04(a)(2) III C.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a processor, memory (Claim 11); computer-readable medium, and a processor (Claim 20).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 11, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2004/0254873 to Loveland in view of JP-2006031300 to Toshiyuki et al.
Regarding claims 1, 11, and 20
(claim 1)  A method comprising:
receiving security transaction data reflecting transactions of a plurality of securities within a securities account;

Loveland teaches:
Example of provide (therefore receive by DBA (database administrator)) information relating to shareholders including account business…
“…In return the brokerage 324 will provide information relating to their clients, i.e. street name shareholders 326 where these clients have registered their interest in receiving the shareholder rewards for which they are eligible. Where plausible the DBA 310 may also provide the brokerage 324 with information regarding an Issuer's registered shareholders such that the brokerage may solicit account and asset management business from these shareholders. Such freedom would to share this information would be dependent on the brokerage 324 providing the DBA 310 and thereby the Issuer 312 with information relating to the identity of the street name shareholders 320 of the Issuer. The brokerage 324 will also provide information 332 regarding the services it offers and in turn the DBA 310 will promote these services by distributing the information 344 and 350 to information providers 334 and partnering payment systems providers 348 respectively.” [0078]

Which includes transaction information related to share (securities)…
“The invention is attractive to financial services organizations such as brokerages as it allows them to offer value added services to their clients. Firstly they are able to provide their clients with information relating to shareholder privileges allows them to provide their clients with direct access to the transactions that earn shareholders their rewards. Additionally, it seems intuitive that by encouraging and promoting shareholder incentives the invention will generate a greater demand for share purchase transactions, a service provided by the brokerage.” [0057]

Example of holds an account (reflecting securities within a securities account)…
“Direct links to this proprietary "Shareholder Rewards" website will be provided to shopping portals, as well as the aforementioned brokerages and information providers. Therefore the clients of the partnering brokerages will also effectively have direct access to their shareholder rewards from, for example, their portfolio summary web page. What's more where a shareholder is a registered shareholder or holds an account with a partnering brokerage through whom a shareholding can be validated, the website can provide immediate access to shareholder rewards…” [0071]

Computer with processor and memory…
“Referring to FIG. 2 greater detail of the main functional blocks of a preferred embodiment is provided. A preferred embodiment of a Database Subsystem 216 includes an application server 218 and a database server managed by a DBA 220. The database server 220 is demonstrated with the components of a common computer system; a BUS data passage 222, input devices such as keyboard/mouse 224, a Central Processing Unit (CPU) 226, Rapid Access Memory (RAM) 228, Read Only Memory (ROM) 230, Output devices such as printers/monitors 234 and storage device(s) 232. Storage device 232 will hold system software 236 such as the computer's operating system and application software such as the Database Management Software (DBMS) where such applications are not within the supporting application server 218. Also in the storage device 232 are data bases 240, 242, 244, 246, 248, 250.” [0076]

identifying a particular security of the plurality of securities that corresponds to an offer;

See (identify) HPQ (particular security) offers a discount (corresponds to an offer)…
“To expand, in one embodiment, an online brokerage provides its retail investor clients with access to shareholder privilege information as part of its information provision services. A client of the brokerage is looking to purchase a computer and he owns Hewlett Packard shares. In accordance with the invention the client is able to see from the brokerage provided snapshot of `HPQ` that a 5% discount is offered to shareholders and consequently he opts to purchase a Hewlett Packard PC. In accordance with the invention, the client is presented 

determining, based on the security transaction data, a holding period of one or more shares of the particular security;

Rules for eligibility (determining) shares held for a period of time…
“Referring to FIG. 3 more detail is provided regarding the data transfer described by the exemplary database subsystem and exemplary secure file transfer subsystems of FIG. 2. In a preferable embodiment the Database Administrator (DBA) 310 will interact with four categories of partners, the Issuers 312, financial services organizations such as brokerages 324, information providers and online shareholder resources 334 (which will include the Company's proprietary Shareholder Rewards website) and Payments systems 346. The Issuer 312 will provide the DBA 310 with information relevant to the Issuer's shareholder reward program 322 which will preferably include details on what incentives are offered on what product and any rules associated with shareholder eligibility. For example such rules may be in the form of a certain discount is available to those who have a certain number of shares or have held their shares for a given period of time. The Issuer 312 will also provide the DBA 310 with information regarding the Products its sells 318 and registered shareholders 314.” [0078]

See Determining below.

verifying the offer based on the holding period; and

Confirmation of rewards (verifying the offer) based on rules (rules include held for a period of time)…
“In referring to FIG. 5, authorization, clearing and settlement of shareholder rewards is illustrated, again using VISANET as an exemplary payment system incorporating the invention. In the process of handling a Cardholder purchase transaction, VISANET requests confirmation that parties of a given Cardholder transaction offer shareholder rewards 510. By parties, the invention means either the Merchant from whom the Products are purchased or the actual manufacturer of service provider of the Products. The DBA uses the Company database of shareholder incentives offered by Issuers to determine whether the parties of the This information will include rules governing eligibility and the size of the rewards. Upon receiving confirmation of rewards offered, VISANET then sent a request to the DBA for confirmation that the Cardholder is eligible to receive the shareholder rewards 514 of the Issuers party to the transaction. This entails the Cardholder either being recognized as a registered shareholder of the Issuers or as a street name shareholder who has registered their interest in receiving shareholder rewards either through their broker, other information providers and shareholder resources or through the payment system itself.” [0083]

transmitting the offer to a first computing device associated with an owner of the securities account.

Example of sends (transmitting) the rebate (offer) to the DBA (computing device) account (associated with the securities  account), where rewards can be to individual with interest in mutual funds (one example of owner of the account)…
“The DBA confirms or denies that the Cardholder is eligible for shareholder rewards by searching the registered shareholder and street name shareholder database 516. In order for eligibility to be calculated in the case of street name shareholders if the information regarding the shareholders current ownership is not immediately available to the DBA, they will request confirmation of their shareholding in the Issuer from the managing brokerage. Eligibility can be granted on the back of a direct share ownership or indirect. For example, an individual with an interest in a mutual fund that holds shares in an Issuer will still in effect, own shares in the issuer and therefore may qualify for rewards. Accordingly the DBA forwards its response to VISANET. Where the Cardholder is not eligible, VISANET sends information regarding the rewards that could have been earned by the Cardholder should they have owned a qualifying interest in the issuer and takes no further action 518. Where the Cardholder is found to be eligible for rewards VISANET sends information regarding the qualifying transaction to the DBA. This information will include details of the Products purchased, the value of the transaction and the Merchant from whom the Products were bought. VISANET will at this time also deduct from the DBA account the funds equal to the amount of the rebate and consequently credits the appropriate Card Issuers account 522.” [0084]

Example of sharing account information…
“…Where plausible the DBA 310 may also provide the brokerage 324 with information regarding an Issuer's registered shareholders such that the brokerage may solicit account and asset management business from these shareholders. Such freedom would to share this information would be dependent on the brokerage 324 providing the DBA 310 and thereby the Issuer 312 with information relating to the identity of the street name shareholders 320 

Another example of sends confirmation of credit to cardholder…
“At the same time that VISANET processes the transaction 416, VISANET sends a request to the DBA for confirmation of the eligibility of the cardholder and the specific transaction for any shareholder rewards on offer 422. Upon receiving the request the DBA searches its database held information in order to confirm or deny eligibility of the Cardholder and the Cardholders transaction for rewards 424. Subsequently, where the DBA has confirmed qualification for rewards, VISANET debits the value of the rewards from the DBA account held with VISANET, credits the corresponding Card Issuers account and sends reward information to the card issuer. Where eligibility is denied VISANET end the enquiry or if desired, provide the Card Issuer with information regarding what rewards the Cardholder could have earned if they had been eligible 426. The Card Issuer posts the transaction to the Cardholders account and sends confirmation of a credit to the cardholder in a monthly or online statement for example 428. They may also post information regarding what rewards could have been earned in order to encourage the Cardholder to take advantage of the benefits being provided by the invention's payment system.” [0082]

Determining
Loveland teaches rules for holding.  They do not explicitly teach determining holding periods based on transaction data.  

Toshiyuki et al. also in the business of rules for holding teaches:
Not selling when low (therefore determining) the stock (based on security transaction data of not selling) for a certain period of time (holding period)…
“A method for calculating the stock price point 1130 will be described with reference to FIG. The stock price point 1130 gives special preferential treatment to shareholders who supported the company by not selling the stock when the stock price is low, which is when the situation of the company is low, and for a certain period (for example, 1 month, 3 months, This is a point granted every 6 months) according to the number of shares held by the shareholders who hold the shares during that period. The fixed period may be a period shorter than a general shareholder benefits right generation period (for example, 6 months, 1 year). In the present embodiment, points are calculated for each month as a certain period. In this embodiment, the stock price is used as an indicator of the company's performance. For example, sales, profit (ordinary profit, net profit, operating profit), profit rate (stock price 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Loveland the ability to determine a holding period for a security as taught by Toshiyuki et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Toshiyuki et al. who teaches the financial benefits of determining holding period of a stock.

Regarding claims 3 and 13
(claim 3)  The method of claim 1, wherein verifying the offer comprises determining that the holding period exceeds a minimum holding period specified by the offer.

Loveland teaches:
Held shares for a given period of time (minimum holding period) for discount (offer)…
“…For example such rules may be in the form of a certain discount is available to those who have a certain number of shares or have held their shares for a given period of time…” [0078]
“…The DBA uses the Company database of shareholder incentives offered by Issuers to determine whether the parties of the transaction do offer shareholder incentives. Where the DBA confirms rewards are offered it sends all pertinent information regarding the rewards to VISANET 512. This information will include rules governing eligibility and the size of the rewards. Upon receiving confirmation of rewards offered, VISANET then sent a request to the DBA for confirmation that the Cardholder is eligible to receive the shareholder rewards 514 of the Issuers party to the transaction. This entails the Cardholder either being recognized as a registered shareholder of the Issuers or as a street name shareholder who has registered their interest in receiving shareholder rewards either through their broker, other information providers and shareholder resources or through the payment system itself.” [0083]

Regarding claims 4 and 14


Loveland teaches:
Certain (minimum quantity) of shares or held for given period of time…
“…For example such rules may be in the form of a certain discount is available to those who have a certain number of shares or have held their shares for a given period of time…” [0078]

The combined references teach certain number of shares and minimum holding period.  They do not explicitly teach doing both.  However one of ordinary skill in the art would recognize that rules doing both would provide a greater benefit to a company, providing shares with an incentive program, and that the example provided was but one example of using rules.  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that rules could include various examples and combinations for providing incentives.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of rules for incentives and would provide predictable results.

Regarding claims 6 and 16
(claim 6)  The method of claim 1, further comprising:
receiving, from the first computing device, a request to redeem the offer; and

Loveland teaches:
“Secondly, shareholder rewards are typically offered to registered shareholders, as there is no current system that enables those that hold their shares in street name to redeem their shareholder rewards. Therefore a broker would be providing information that cannot benefit its clients unless they took the undesirable step of removing their shares from the brokers control and registering them directly. As will be shown however, the invention advantageously provides a process that allows the rewarding of street name shareholders without the direct registration of shares by the owner. Accordingly, through shareholder rewards, the invention enables the broker to provide a value added service that will materially benefit its clients without compromising its own interests. Furthermore, it will be demonstrated that there are other direct benefits to the broker in return for supporting shareholder rewards aside from improving its service offering to account holders.” [0065]

Example of request to receive (redeem) rewards…
“In addition, the brokerages will provide their clients with the opportunity to indicate their interest in receiving the shareholder benefits. This may be simply a "Yes" box to check that answers the question "Do you wish to receive shareholder rewards from the companies in which you hold stock?" Subsequently, the brokerage notifies the DBA of those investors wishing to receive shareholder rewards and, with consent; the brokerage provides information relating to their interest in specific Issuers. This is preferable as a condition of receiving shareholder rewards as a brokerage client, will be that your eligibility to receive these rewards can be validated. Validation may also be achieved by simply providing proof of ownership through a monthly portfolio statement for example.” [0067]

Example of Web clients (first computing device)…
“Referring to FIG. 1, which illustrates the main functional blocks of a preferred embodiment of the invention, a Database Subsystem 114 interacts with servers of partnering data providers and recipients 118 via a secure file transfer subsystem to facilitate the bi-directional passing of data relating to shareholder reward programs and shareholders. A Database Administrator manages the Database Subsystem 114. The partnering data providers and recipients 118 include Issuers, brokerages, information providers and Payment Systems for example. The information held in the Database Subsystem sourced from the servers of partners 118 is additionally made available to Web clients 110 using the World Wide Web to access the web server 112 of the invention. The web server 112 contains the web site of the present invention and is fed information by the database server and in turn provides web client provided information for storage in the database subsystem 114. An example web client 110 would be a shareholder holding a brokerage account with a partnering brokerage.” [0075]

redeeming the offer on behalf of the first computing device.

“Also according to the processes of the present invention a shareholder will automatically receive the rewards when using a Card to make a qualifying purchase. Importantly the process will not only recognize the Cardholders eligibility to shareholder rewards offered by the Merchant but also the shareholder rewards offered by the manufacturers of the Products purchased. Advantageously, a Cardholder is able to receive shareholder rewards without having to know whether or not the rewards are offered. This means that a Cardholder will automatically have credited to their account the rewards even if 

Links (therefore without leaving user interface) to shopping portals and rewards web site…
“In the mechanics of the present invention, online and offline commerce functionality is linked to the central data warehouse. Where the present invention includes information regarding an issuer's shareholder rewards it will also incorporate functionality that enables shareholders to perform the necessary actions that merit their shareholder rewards. Where shareholder rewards are provided in return for a transaction such as the purchase of the issuer's wares for example, the central data warehouse will facilitate the selling of the issuer's wares. As implied by its link with the central data warehouse, the present invention provides this functionality to all aforementioned organizations incorporating the central shareholder resource into their own services (i.e. online brokerages, banks, information providers, shopping portals) as well as a proprietary shareholder rewards web site. In addition, the mechanics of the present invention include functionality that enables the central data warehouse to automatically recognize an investor's shareholdings and thereby their eligibility for prospective shareholder rewards.” [0030]

Regarding claims 7 and 17
(claim 7)  The method of claim 6, wherein redeeming the offer includes at least one of (i) providing a discount code for use at a third-party shopping platform, (ii) providing access to a company store provided by a company associated with the particular security, (iii) and/or processing a transaction with the company associated with the particular security on behalf of the first computing device.

Loveland teaches:
Purchasing (processing a transaction) with HPQ and Macy’s associated with investor using snapshot (therefore client device)…
“To expand, in one embodiment, an online brokerage provides its retail investor clients with access to shareholder privilege information as part of its information provision services. A client of the brokerage is looking to purchase a computer and he owns Hewlett Packard shares. In accordance with the invention the client is able to see from the brokerage provided snapshot of `HPQ` that a 5% discount is offered to shareholders and consequently he opts to purchase a Hewlett Packard PC. In accordance with the invention, the client is presented with a number of publicly quoted companies through which the PC can be purchased who also offer shareholder rewards. One department store, Macy's, offers a shareholder discount of 12.5% on the first $7,500 spent in a given financial year. However, eligibility requires a shareholding of 200 shares and the client owns none. In light of the fact the investors PC costs $2,000 the additional the investor is recognized as a shareholder in both HPQ and Macy's and is provided with a direct link to an online Macy's purchasing service in order to complete the PC purchase.” [0031]

Regarding claims 9 and 19
(claim 9)  The method of claim 1, wherein transmitting the offer includes displaying the offer in a graphical user interface on the first computing device.

Loveland teaches:
Reward information (offer) available on web site (GUI)…
“In referring to FIG. 7, which shows the interaction between a partner brokerage and the DBA, we begin with the broker dealer providing the DBA with information regarding the financial services it offers to clients. The purpose of this is so that the DBA can help promote the brokerages services to prospective new clients through its own activities and through its other partners. In return, the DBA provides the brokerage with the information regarding the shareholder reward programs offered by Issuers 712. The brokerage makes the shareholder reward information available to its clients and prospective clients through information mediums that serve their clients. An example of such a medium would be the brokerages web site. The information would be made available when a web site user searches for information on a particular company using a market ticker for example. Alternatively, the information on the Issuers of which a shareholder has an equity interest will be made available from the client's portfolio summary web page 716.” [0088]  Inherent with display a web site is a graphical user interface.

Regarding claim 10
The method of claim 9, wherein the graphical user interface includes ads that, when selected, redirect to content accessible without leaving the graphical user interface.

Loveland teaches:
“The present invention is also directed at providing commerce functionality linked to the aforementioned central-data warehouse. Consequently, the present invention is directed at providing shareholders with ready, and easy, access to the shareholder rewards and not only information about them.” [0029]

Links (therefore without leaving user interface) to shopping portals and rewards web site…
“In the mechanics of the present invention, online and offline commerce functionality is linked to the central data warehouse. Where the present invention includes information regarding an issuer's shareholder rewards it will also As implied by its link with the central data warehouse, the present invention provides this functionality to all aforementioned organizations incorporating the central shareholder resource into their own services (i.e. online brokerages, banks, information providers, shopping portals) as well as a proprietary shareholder rewards web site. In addition, the mechanics of the present invention include functionality that enables the central data warehouse to automatically recognize an investor's shareholdings and thereby their eligibility for prospective shareholder rewards.” [0030]

Example of direct link (without leaving interface)…
“To expand, in one embodiment, an online brokerage provides its retail investor clients with access to shareholder privilege information as part of its information provision services. A client of the brokerage is looking to purchase a computer and he owns Hewlett Packard shares. In accordance with the invention the client is able to see from the brokerage provided snapshot of `HPQ` that a 5% discount is offered to shareholders and consequently he opts to purchase a Hewlett Packard PC. In accordance with the invention, the client is presented with a number of publicly quoted companies through which the PC can be purchased who also offer shareholder rewards. One department store, Macy's, offers a shareholder discount of 12.5% on the first $7,500 spent in a given financial year. However, eligibility requires a shareholding of 200 shares and the client owns none. In light of the fact the investors PC costs $2,000 the additional $250 shareholder discount available encourages the investor to purchase the required 200 share stake in Macy's. The client is now eligible for a 17.5% discount, equating to a $350 reward. As will be shown, in accordance with the invention the investor is recognized as a shareholder in both HPQ and Macy's and is provided with a direct link to an online Macy's purchasing service in order to complete the PC purchase.” [0031]

Promote (advertise) reward programs (content) by partner organizations…
“…Additionally the database server managed by DBA allows information to pass from databases 240, 242, 244, 246, 248, 250 to partner organizations through exemplary file transfer subsystem 252. As will be shown such information will include information provided to partners to promote the shareholder reward programs through partners such as brokerages and information providers and it will also include the information required to enable the payment system to confirm and authorize a Cardholders shareholding and thereby eligibility to rewards from purchases made using the Card…” [0076]

Accessible via Internet…
“Additionally the exemplary database subsystem communicates with the web server that holds the Company's web site--this may be referred to as the "Shareholder Rewards" web site for example. Firewall 212 will protect this server from unauthorized access and serves web clients 210 through a communications network such as the Internet.” [0077]
Promote rewards…
“The DBA 310 will also distribute to the online shareholder resources and information providers 334 information regarding all Issuers shareholder incentives 342 and Products/Services for sale. In receiving this information the information providers and online shareholder resources are able to promote and facilitate the transactions that will earn a shareholder rewards. The DBA 310 will also selectively provide some of these partners with information relating to registered shareholders 336 and street name shareholders 340, such a party would be the proprietary shareholder reward web site. This information can then be used to automatically identity shareholders and confirm their eligibility to shareholder rewards. Such organizations may include a registration process such that street name shareholders can register their interest in receiving rewards and thereby will provide this information 340 to the DBA 310. In turn the DBA will provide the Issuer 312 with the information regarding its street name shareholders 320, such information to include shareholding information, contact details etc.” [0079]

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Pub. No. US 2008/0243673 to Ferguson et al.
Regarding claims 2 and 12
(claim 2)  The method of claim 1, wherein the security transaction data includes information on the dates of a plurality of transactions involving the plurality of securities and quantities of the plurality of securities that purchased or sold in the plurality of transactions.

Loveland teaches:
“…For example such rules may be in the form of a certain discount is available to those who have a certain number of shares or have held their shares for a given period of time…” [0078]

The combined references teach trading financial instruments.  They also teach time period.  They do not teach dates.

Ferguson et al. also in the business of trading financial instruments teaches:

“Each timestamp determined in exemplary embodiments of the present invention has a precision of one millisecond or less and an accuracy that is equal to or shorter than the precision. Timestamp precision and accuracy of this order is desirable for use in the modeling of financial instrument prices for use in technical analysis investment strategies. Future price predictions of such models may be adversely affected by the use of either imprecise or inaccurate price data to develop the model, as well as the use of imprecise and/or inaccurate price data as the input data for the model.” 
Timestamped data based on trade (transaction) prices…
“FIG. 1 illustrates an alternative additional element, series processor 110 (shown in broken lines). Series processor 110 may be used to process the timestamped price data generated by timestamping processors 104, 104', and 104'' to form the series of timestamped price data 112. Series processor 110 may include portions to perform a number of different procedures, including: reordering the timestamped price data, so that series of timestamped price data 112 is ordered by the timestamps no matter from which exchange the price data originated; flagging the timestamped price data of a financial instrument based on various categories, such as bid prices, ask prices, trade prices, etc. and/or separating the timestamped price data into different sub-series on these bases; and flagging the timestamped price data of different financial instrument and/or separating the timestamped price data into different sub-series on these bases.” [0047]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use dates as taught by Ferguson et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that require keeping dates for transactions in order to determine periods of time.
	
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Pub. No. US 2004/0254870 to Chitaley et al. 
Regarding claims 5 and 15
(claim 5)  The method of claim 4, where determining the holding period includes analyzing transactions of the particular security from the security transaction data, wherein the transactions are analyzed in reverse chronological order to confirm that the minimum quantity of shares was held for all of the minimum holding period.
[No Patentable Weight is given to intended use language of “to confirm that the minimum quantity of shares was held…” as confirm never happens.]

The combined references teach financial transactions.  They also teach minimum order.  They do not teach reverse chronological order.

Chitaley et al. also in the business of financial transactions teaches:
	Reverse chronological order…
“Such historical data can include for each transaction, for example as illustrated in Table 1, the time of the transaction, the price per traded item for that transaction and the number of the traded item bought and sold in that transaction (i.e., the volume of the transaction). Process 200 orders 220 the historical data based on how process 200 determines 250 pricing statistics, as described in more detail below. For example, using the transaction data in Table 1, process 200 orders the transactions in reverse chronological order. That is, transaction 1 is the most recent transaction, occurring at time 11:00:00 and the other transactions proceed backwards in time.” [0019]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use reverse chronological order as taught by Chitaley et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that require keeping track of a minimum level of orders for their rules and using reverse chronological order would insure proper tracking of rule requirements.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Pub. No. US 2012/0215614 to Hochstatter et al.
Regarding claims 8 and 18


Loveland teaches:

Online shopping portals…
“In the mechanics of the present invention, online and offline commerce functionality is linked to the central data warehouse. Where the present invention includes information regarding an issuer's shareholder rewards it will also incorporate functionality that enables shareholders to perform the necessary actions that merit their shareholder rewards. Where shareholder rewards are provided in return for a transaction such as the purchase of the issuer's wares for example, the central data warehouse will facilitate the selling of the issuer's wares. As implied by its link with the central data warehouse, the present invention provides this functionality to all aforementioned organizations incorporating the central shareholder resource into their own services (i.e. online brokerages, banks, information providers, shopping portals) as well as a proprietary shareholder rewards web site. In addition, the mechanics of the present invention include functionality that enables the central data warehouse to automatically recognize an investor's shareholdings and thereby their eligibility for prospective shareholder rewards.” [0030]

The combined references teach reward.  They do not teach audio content, for example.

Hochstatter et al. also in the business of reward teaches:
Discounts on music, movies…
“In an embodiment, offer module 112 is capable of receiving information regarding customers 114 from a database of social networking websites (third party sources 108). This information may be related to relationships (e.g., friends and/or family information), interests, interactions and activities of customers 114 on the networking website. This information may be utilized by offer module 112 to determine customers' areas of interest or potential and timing for making a particular type of purchase. For example, if a user of social networking websites has joined various communities related to music and movies, then the user may be offered discounts on music and movies DVDs within partner shops present in his/her locality.” [0040]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to provide different products and services such as music as taught by Hochstatter et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references who teach various kinds of products and online portals for retailers.  Digital content would be just another form of products available for customers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693